Title: From Thomas Jefferson to James Bowling, 28 July 1820
From: Jefferson, Thomas
To: Bowling, James


Sir
Monticello
July 28. 20.
I recieved last night only your favor of the 13th. it was the first notice I had of any difficulty in the settlement with your son. I shall be in Bedford within three weeks from this time and shall readily concur in an amicable arrangement of it. nor can I apprehend any difficulties between reasonable men, acting on just views, and with some spirit of conciliation and concession. should any arise however, good men mutually chosen will decide what is right and bring all to rights. I will give you notice on my arrival at Poplar Forest and in the mean time salute you with respect.Th: Jefferson